Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 1 of 15




            EXHIBIT 1
     Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 2 of 15



                    COMMONWEALTH OF MASSACHUSETTS

WORCESTER, SS.                                SUPERIOR COURT
                                              CIVIL ACTION NO.:         10'3>CV OOOJi1'

                                              )
JOYCE C. MARQUES, and                         )
LEONARDO M. AMARAL                            )
                                              )
               Plaintiff                      )
                                              )
v.                                            )
                                              )
K SAN TRUCKING, LLC, and                      )                                           N1Y
ABDIKARIM A. MOHAMED                          )
                                              )
                Defendants                    )



                      COMPLAINT and JURY TRIAL DEMAND

      Plaintiff in the above-captioned matter hereby provides the complaint pmsuant to
Mass.R.Civ.P. 15(a).


                                         PARTIES

     I. The Plaintiff, Joyce C. Marques ("Joyce"), is an individual currently residing at

        42 Palisades Street, Worcester, Worcester County, Massachusetts, together with

        her husband Leonardo M. Amaral. The Plaintiff Joyce is a house cleaner.

     2. The Plaintiff, Leonardo M. Amaral ("Leonardo"), is an currently residing at 42

        Palisades Street, Worcester, Worcester County, Massachusetts, together with his

        wife Joyce C. Marques. The Plaintiff Leonardo is a construction worker.

     3. The Defendant, K San Trucking, LLC ("K San Trucking") is on information and

        belief is an Ohio Corporation, which has a principal place of business at 33 14

        Morse Road, Suite 207, Columbus, Ohio.


                                              1

                                                                                   Exhibit 1
Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 3 of 15



4. The Defendant, Abdikarim A. Mohamed, is an individual who is on information

   and belief resides at 3260 Valley Ln S, Columbus, Ohio.



                                     COUNTI

                                    Negligence

                  (Joyce C. Marques v. K San Trucking, LLC)

5. The Plaintiffs re-alleges and re-affirms the preceding paragraphs of this

   Complaint and incorporates same herein.

6. At all relevant times including February 6, 2017, Plaintiff Joyce C. Marques was

   the owner/operator of an automobile, a 2005 Nissan minivan, traveling in the right

   lane on Route 290 West, a public way, through the city of Worcester,

   Massachusetts, approximately v.i mile West of the exit 21 in slow afternoon traffic

   at or about 1:00 PM.

7. At all relevant times including February 6, 2017, Defendant K San Trucking,

   LLC, was the owner of the motor vehicle, a 10,000 lbs, 53 feet tractor-trailer

   carrying refrigerated goods, operated by its employee Abdikarim A. Mohamed on

   Route 290, Worcester, Massachusetts. The Defendant K San Trucking, LLC' s

   tractor-trailer was being operated in an unsafe manner when it slammed into the

   Plaintiffs vehicle's rear-end. The initial impact of this collision caused the

   Plaintiff to be thrown to the rear section of her vehicle as the entire tractor-

   trailer's cabin got unhinged collapsing on the top of the Plaintiffs vehicle's rear

   section crushing it down and totaling it as the result. After the collision, the




                                          2
                                                                                  Exhibit 1
Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 4 of 15



   operator of the K San Trucking, LLC's tractor-trailer, Abdikarim A. Mohamed,

   was issued Citation R8245687 for failure to maintain control of his vehicle.

8. The Defendants K San Trucking, LLC and Abdikarim A. Mohamed owed a duty

   of care to Plaintiff under the circumstances then existing to ensure the tuck-trailer

   owned by K San Trucking, LLC was being operated in a safe and careful manner.

9. The Defendants K San Trucking, LLC and Abdikarim A. Mohamed did breach

   said duty of care to Plaintiff by allowing its vehicle to be operated in a negligent

   and careless manner.

10. As a direct and proximate cause of the negligent and careless actions of the

   Defendants K San Trucking, LLC and Abdikarim A. Mohamed, the Plaintiff

   Joyce C. Marques has been caused to suffer, and continues to suffer severe and

   permanent injuries including but not limited to, lumbar facet arthropathy, cervical

   radiculopathy, cervical thoracic scoliosis, cervical facet arthropathy, hypertropic

   arthropathy, tinnitus of the left year and loss of hearing, and vertigo, requiring

   extensive medical care. The Plaintiff Joyce C. Marques has suffered great pain of

   body and mind, and has been cased to incur substantial medical expenses for her

   care, loss of earning capacity, loss of enjoyment of many significant aspects of

   living, among other damages, and other medical and psychological damages not

   yet completely known. These loses are continuing in nature and Plaintiff will

   continue to suffer from said losses in the future. She does not enjoy life as she did
   prior to the occurrence.




                                         3
                                                                                 Exhibit 1
Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 5 of 15



                                    COUNT II

                                    Negligence

                 (Joyce C. Marques v. Abdikarim A. Mohamed)

11. The Plaintiffs re-alleges and re-affirms the preceding paragraphs of this

   Complaint and incorporates same herein.

12. At all relevant times including February 6, 2017, Plaintiff Joyce C. Marques was

   the owner/operator of an automobile, a 2005 Nissan minivan, which was traveling

   in the right lane on Route 290 West, a public way, through the city of Worcester,

   Massachusetts, approximately V4 inile West of the exit 21 in slow afternoon traffic

   at or about 1:00 PM.

13. At all relevant times including February 6, 2017, Defendant K San Trucking,

   LLC, was the owner of the motor vehicle, a 10,000 lbs, 53 feet long tractor-trailer

   carrying refrigerated goods, operated by its employee Abdikarim A. Mohamed on

   Route 290, Worcester, Massachusetts. The Defendant K San Trucking, LLC's

   tractor-trailer was being operated in an unsafe manner when it slammed into the

   rear-end of Plaintiffs vehicle. The collision's initial impact caused the Plaintiff to

   be thrown to the back of her vehicle and the entire tractor-trailer's cabin get

   unhinged collapsing on the top of the Plaintiffs vehicle' s rear section crushing it

   down and totaling it as the result. After the collision, the operator of the K San

   Trucking, LLC's tractor-trailer, Abdikarim A. Mohamed, was issued Citation

   R8245687 for failure to maintain control of his vehicle.




                                         4
                                                                                 Exhibit 1
Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 6 of 15



14. The Defendants K San Trucking, LLC and Abdikarim A. Mohamed owed a duty

   of care to Plaintiff under the circumstances then existing to ensure the tuck-trailer

   owned by K San Trucking, LLC was being operated in a safe and careful manner.

15. The Defendants K San Trucking, LLC and Abdikarim A. Mohamed did breach

   said duty of care to Plaintiff by allowing its vehicle to be operated in a negligent

   and careless manner.

16. As a direct and proximate cause of the negligent and careless actions of the

   Defendants K San Trucking, LLC and Abdikarim A. Mohamed, the Plaintiff

   Joyce C. Marques has been caused to suffer, and continues to suffer severe and

   permanent injuries including but not limited to, lumbar facet arthropathy, cervical

   radiculopathy, cervical thoracic scoliosis, cervical facet arthropathy, hypertrophic

   arthropathy, and tinnitus of the left year and loss of hearing, requiring extensive

   medical care. The Plaintiff Joyce C. Marques has suffered great pain of body and

   mind, and has been cased to incur substantial medical expenses for her care, loss

   of earning capacity, loss of enjoyment of many significant aspects ofliving,

   among other damages, and other medical and psychological damages not yet

   completely known. These loses are continuing in nature and Plaintiff will

   continue to suffer from said losses in the future. She does not enjoy life as she did

   prior to the occurrence.

                                   COUNT III

                          Negligent Emotional Distress

                  (Joyce C. Marques v. K San Trucking, LLC)




                                         5
                                                                                 Exhibit 1
 Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 7 of 15



17. The Plaintiffs re-alleges and re-affirms the preceding paragraphs of this

   Complaint and incorporates same herein.

18. The Defendant K San Trucking, LLC owed a duty of care to Plaintiff under the

   circumstances then existing to pay due attention to operation of his vehicle and

   the road' s traffic conditions.

19. The Defendant K San Trucking, LLC breached its duty of care to Plaintiff by not

   paying due attention to operation of his vehicle and the road' s traffic conditions.

20. As a direct and proximate result of the Defendant' s actions Plaintiff suffered

   mental anguish, anxiety, fright, loss of sleep, and emotional turmoil all as a

   consequence of Defendant' s actions.

21. The Defendant knew or should have known of the danger that as the result of

   Defendant' s actions Plaintiff would suffer from emotional distress.

22. A reasonable person would have suffered emotional distress under the above

   circumstances.

23. As a direct and proximate result of the Defendant's careless actions Plaintiff

   suffered injuries and damages set forth in Paragraph 9.

                                     COUNTIV

                           Negligent Emotional Distress

                  (Joyce C. Marques v. Abdikarim A. Mohamed)

24. The Plaintiffs re-alleges and re-affirms the preceding paragraphs of this

   Complaint and incorporates same herein.




                                          6
                                                                                 Exhibit 1
 Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 8 of 15



25. The Defendant Abdikarim A. Mohamed owed a duty of care to Plaintiff under the

   circumstances then existing to pay due attention to operation of his vehicle and

   the road ' s traffic conditions.

26. The Defendant Abdikarim A. Mohamed breached its duty of care to Plaintiff by

   not paying due attention to operation of his vehicle and the road' s traffic

   conditions.

27. As a direct and proximate result of the Defendant's actions Plaintiff suffered

   mental anguish, anxiety, fright, loss of sleep, and emotional turmoil all as a

   consequence of Defendant's actions.

28. The Defendant knew or should have known of the danger that as the result of

   Defendant's actions Plaintiff would suffer from emotional distress.

29. A reasonable person would have suffered emotional distress under the above

   circumstances.

30. As a direct and proximate result of the Defendant's careless actions Plaintiff

   suffered inj uries and damages set forth in Paragraph 9.

                                      COUNT V

                                  Loss of Consortium

                  (Leonardo M. Amaral v. K San Trucking, LLC)

31. The Plaintiffs re-alleges and re-affirms the preceding paragraphs of this

    Complaint and incorporates same herein.

32. That as the result of the of the neg_forence of the Defendant K San Truckino
                                       -   -                    '                 b >



    LLC, the Plaintiff, Leonardo M. Amaral, as Husband of Joyce C. Marques,

    suffered a loss of society and companionship with wife.




                                               7
                                                                                  Exhibit 1
    Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 9 of 15



                                         COUNT VI

                                     Loss of Consortium

                     (Leonardo M. Amaral v. Abdikarim A. Mohamed)

   33. The Plaintiffs re-alleges and re-affirms the preceding paragraphs of this

       Complaint and incorporates same herein.

   34. That as the result of the of the negligence of the Defendant, Abdikarim A.

       Mohamed, LLC, the Plaintiff, Leonardo M. Amaral, as Husband of Joyce C.

       Marques, suffered a loss of society and companionship with wife.

   Plaintiffs reserve their right to fi le additional counts.



                                  RELIEF REQUESTED

       WHEREFORE, the Plaintiff Joyce C. Marques requests judgment against the

Defendants on all the counts herein and all such other and further relief as the Honorable

Court deems just and proper.

            JURY TRIAL DEMANDED ON ALL ISSUES SO TRIABLE



                                        Respectfully Submitted,


                                                                l--L
                                        Plaintiffs Joyce C. Marques & Leonatdo M. Amaral
                                        By fuei Co::

                                        Eugene Uumelsky, Esquire
                                        153 Worthington Avenue
                                        Shrewsbury, MA 01545
                                        (508) 798-5757 - Telephone
                                        (508) 753-5063 - Facsimile
                                        BBQ No. 658375
Date: January 17, 2020




                                               8
                                                                                    Exhibit 1
                               Case 4:20-cv-40033-TSH   Document 1-1 Filed 03/18/20 Page 10 of 15
i'...~::~·";;.'»                                   DOCKET NUMBER
                                                                         Trial Court of Massachusettslf!¢~ 1111:md•~~~~~
1? ~          ;\      CIVI L ACTION COVER SHEET
~        ,l!
      u~'9                                                                     The Superior Court    m  ~~f1le
                                                                                                     ,t=-1
PLAINTIFF($):                  JOYCE C. MARQUES & LEONARDO M. AMARAL                                                                                     COUNTY
                                                                                                                                                                         Worcester
ADDRESS:                       42 Palisades Street, Worcester, MA 01 604

                                                                                                                            DEFENDANT($):              K SAN TRUCKING, LLC

                                                                                                                                                      ABDIKARIM A. MOHAMED

ATTORNEY:                      Eugene Lumelsky

ADDRESS:                       153 Worthington Avenue, Shrewsbury, MA 01 545                                                ADDRESS:                   3314 Morse Road, Suite 207, Columbus, Ohio

                                                                                                                                                       3260 Valley Ln S, Columbus, Ohio




BBO:                          658375

                                                                        TYPE OF ACTION ANO TRACK DESIGNATION (see reverse side)

                   CODE NO.                                    TYPE OF ACTION (specify)                                                   TRACK                          HAS A JURY CLAIM BEEN MADE?
               803                                   Motor Vehicle Negligence - Pl/Property Damage                                         F                             [2) YES                    O     NO
                                                                                                                                           --
*If "Other" please describe:


                                                                            STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
this form, disregard double or treble damage claims; indicate single damages only.

                                                                                                              TQRT Qb~IMS
                                                                                                  (attach additional sheets as necessary)

A. Documented medical expenses to date:
                   1. Total hospital expenses ................... ...... ...................................................................................... ............. .....................................   $
                   2. Total doctor expenses ................................................................................................................ ............................ ...... ..................   $
                   3. Total chiropractic expenses ...........................................................................................................................................................         $
                   4. Total physical therapy expenses ...................................................................................................................................................             $
                   5. Total other expenses (describe below) .................................................................... ............................ ........ ..................................             $
                                                                                                                                                                                                Subtotal (A):         $   3~ .748.00

B. Documented lost wages and compensation to date ................................................................................................................. ............... ... ...                           $   75,000.00
C. Documented property damages to dated ..................................................... ................... ......... .. ............. ......................................................                   $
D. Reasonably anticipated future medical and hospital expenses ....................................................................................................................                                   $
E. Reasonably anticipated lost wages ............. .............................. .................................................... ............................ ....................... .............             $
F. Other documented items of damages (describe below) ................................................................................................................ ......... .......                              $


G. Briefly describe plaintiffs injury, including the nature and extent of injury:
Plaintiffs alleges the Defendant failed to observe traffic which led to collision causing Plaintiffs injuries, lost wages,
                                                                                                                                                                                                 TOTAL (A-F):$            106,748.00
 and pain and suffering.
                                                                                                      CONTRACT CLAIMS
                                                                                             (attach additional sheets as necessary)

Provide a detailed description of claims(s):
                                                                                                                                                                                                        TOTAL:$



Signature of Attorney/Pro Se Plaintiff: X
                                                                                        ~                   ~

RELATED ACTIONS: Please p rovide the case number, case name, and county of any131ated actions pending in the Superior Court.
                                                                                                                               iue(                                                                        Date : Jan 17, 2020




                                                                               CERT IFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court U niform Rules on Dispute Resolution (S JC
Rule 1:18) requiring that I provide MY elient§ with information about co~upule resolulion services and discuss with them the
advantages and disadvantages of the various~ dispute resolutio .
Signature of Attorney of Record: X                                                                i~                        /w.                                                                             Date: Jan 17, 2020

                                                                                              I                                                                                                       Exhibit 1
                                                                                                                                             /
                           Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 11 of 15


',
 '                                                                   CML DOCKET NO.
                              Summons
                                                                                                         Trial Court of Massachusetts
                                                                                                         The Superior Court
I CASE NAME:
                 -'JO'fl~     C. 111ARQ1,q;.> AIVU
                 L(? 0 IJ ft " vo (VI 4 WIJ.\ ti 4 L.
                                        I                                                                COURT NAME & ADDRESS:
                                                                        PIM,lft(s)
                                                   vs.                                                     lu Ole Ci;~ ·,E Q_ ':) U ~ F-fc i o {L
                 i( <; ..,µ 'T'Rl.).ck. 0&-LLC., AµJ>                                                                                Coll~'
                 A (3 i) t K /\ R if11 A , {IA O {-( A l'U l? I)                                                :2 ;).. s-            /'VI A i µ   S+r~ '=?e,'
                                                                      Oefandlin!(s)
                                                                                                         {J..) oR.. c &"} r ~ R.. , r111 A-        o(b e s
                        TH1s suMMoNs 1s 01REcTEo ro             k s·A: J TR           l,( ck    i ,-., &- L L. c..-              (Defendant's name)


     I
     ' You are being sued, The Plaintiff(s} named above has started a la'Mwit against you. A copy of the Plaintiffs Complaint filed
                                                                                         1
     I                              •                                 •                   .,: w .......    ·• - •   ..........

     1 against you is attached to this summons and the original ~~irif has been filed in the                               Court
                                                                          ..~.
                                             YOU MUST ACT PROMPTLY
                                                              .           . YOUR RIGHTS: .. ·•· ,
                                                                   TO PROreCT

                                                                                                                                 :
     11. You must respond to this lawsuit in writing within 20 days,                     .                                           ..
     !if 9ou do not respond, the court may decidethecase against you and award the Plaintiff everything as~ for in the complaint~
     1
      You will also lose the opportunity to tell your side of the story. You must respond                  to this lawsuit in writing even if you expect to
     I
     !resolve this matter with the Plaintiff. If you need more time to raspond, you may request an extension of time in writing
         ltrom the Court
         •
         I
         12. How to Respond .
         •
          To respond to this lawsuit, you must file a written to response with the court .lflll mail a copy to the Plaintiff's Attorney (or the
         I
         Plaintiff, if unrepresented}. You can do this by:
                      a) Filing your signed original response with the Cleric's Office for CMI Business,                                               Court
                                                                                      (address), by mail or in person AND.
                      b) Dslivsring or mailing a copy of your response to the Plaintiffs Attorney/Plaintiff at the following address:

         I
         I
         r.· What to Include in Your Response.
         fn "AnsNer'' is one type of response to a Complaint Your Answer must state whether you agree or disagree with the fact(s)
         rlleged in each paragraph of the Complaint Some defenses, called affirmative defenses, must be stated in your Answer or
         f ou may lose your right to use them in court. If you have any claims against the Plaintiff (referred to as counterclaims} that
         ~re based on the same facts or transaction described in the Complaint, then you must include those claims in your Answer.
         9therwise, you may lose your right to sue the Plaintiff about anything related to this lawsuit. tf you want to have your case
         I heard by a jury, you must speeffically rcqu~t a jury trial in your court no more than 1O day.s after sending your Answer.
         !


          '  I
             I
             I


                                                                                                                                             Exhibit 1
                Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 12 of 15




3 (cont). You can also respond to a Complaint by filing a "Motion to Dismiss," if you believe that the complaint is legaDy
invalid or legally Insufficient A Motion to Dismiss must be based on one of the legal deficiencies or reasons listed under


de.scribed in the rules of the Court in which the complaint
                                                                                  ..
Mass. R. Clv. P.12. tfyou are filing a Motion to Dismiss, you must also comply with the filing procedures for"Civil Motions"
                                                                  was filed, available at
                                      w,vw,rnev,gov/courtstcasa tegakaslcules of court

4. Legal Assistance.
You may wish to get legal help from a lawyer. If you cannot get legal help, some basic lnfor,:nation for ~p.le wJlQJ'epresent .
themselves is available atw««,mass,goy/coyrts/setfbejp:       ·     ·. · -    . .... --- - .. ·-                                 I
5. Required Information on AD Flllngs:
The "civil docket number" appearing at the top of this notice is the case number assigned to this case and must appear on th

                       -                                          ·~
front of your Ammer or Motion to Dismiss. You should refer to yourself as the "Defendant."
                                       ·· .;;.;.;.·:
        Witness Hon.                                        Chief Justice on - - - - - - - - - , 20_ . (Seal}




                                                       PROOF OF SERVICE OF PROCESS


I hereby certify that on - --      - - - . I served a copy of this summons, together with a copy of the complaint
in this action, on the defendant named in this summons, in the following manner (See Mass. R. Civ. P. 4(d)(1-5)}:




                                                             -.
           Dated:
                    ------                                                     Signature:




N.B.   TO PROCESS SERVER:

         PLEASE ENTER THE DATE THAT YOU MACE SERVICE ON THE DEFENDANT IN·THIS BOX· BOTH ON THE ORIGINAL
SUMMONS AND ON THE COPY OF THE SUMIIONS SERVEO ON THE DEFENDANT. ·


                                                                                            Date:


                                                                                                               ff!N .   1/2019

                                                                                                             Exhibit 1
                         Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 13 of 15



                                                                     CML DOCKET NO.
                            SlDlli:nons
                                                                                                   Trial Court of Massachusetts
                                                                                                   The Superior Court
    CASE NAME:

. JOyt.c C.rVlA-t<.~ue'7 1 Al-'D
            Lt; o µ,H<- Do M , A rvt A ~AL                                                          COURT NAME & ADDRESS:

                                                vs.                                               Won.Cf"STE R.                                     ~~,p~ {<,'c·R... CocliJ:.1.-
l
I                                                                                                          J.:) ;;- fvl A; tv ·~t R€e:,
            I< <;~, tJ ·,,x t,iC 1-C Iµ &        LL    c, /~     µ   i'>
I iAl 6 O I          J,J\   <ic. i W\   A. lvl e1 HA tvl t- I)        Oelendln1(s)
                                                                                                   w~ 1~ct.?~rER. WIA-
                                                                                                                                                     I
                                                                                                                                                               o I b O'b

                     11-IIS SUMMONS IS DIRECTED TO           9e, Di K /~ R i M A, 11;10 t-1 A NJ t I)                                       (Defendant's name)



 !I You are being sued. The Plaintiff(s)
                              ·
                                         named above has started a law$Jit against you. A copy of the Plaintiff's Complaint filed
                                                                   .                    1
                                                                                         ·:   ~      . ...... 4   .... .. ... -   . . ...



    1 against you is attached to this summons and the original ~ l ainf has been filed in the                                                                        Court
                                                               -·~·
                                     YOU MUST ACT PROMPTLY TO PROreCT YOUR RIGHTS:                                                           . :·

    I
    11. You must respond to this lawsuit In writing within 20 days,
· If you do not respc,nd, the court may decide the case against you and award the Plaintiff everything asked for in the complaint.
    ,v ou will also lose the opportunity to tell your side of the      story. You must respond to this lawsuit in writing even if you expect to
    1,resolve this matter with the Plaintiff. H you need more time to respond, you may request an extension of time in writing
    ltrom the Court.

    I   2. How to Respond.
    I
    jTo respond to this lawsuit, you must file a .written to response with the court .and. ma.ii a copy to the Plaintiffs Attorney (or the
    ;Plaintiff, if unrepresented). You can do this by:
        ;         a) Filing your signed original response with the Cleric's Office for Civil Business,                                                             Court
    I                                                                                (address), by mail or in person Abl..12
        ,         b} Delr1&ring or mailing a copy of your response to the Plaintiffs Attorney/Plaintiff at the following address:



        ~- What to Include in Your Response.
        ~n "Answer'' is one type of response to a Complaint Your Anr;wer must state whether you agree or disagree with the fact(s)
            lleged in each paragraph of the Complaint Some defenses, called affirmative defenses, must be stated in your AnfN{er or

        t   ou may lose your right to use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that
        ~re based on the same facts or transaction described in the Complaint, then you must include those claims in your AnSHer.
        btherwise, you may lose your right to sue the Plaintiff about anything related to this lawsuit. If you want to have your case
        II   heard by a jury, you m ust spocffically   roqueat o Jury trial in your court no more than 10 ciay:s after sending your Answer.



        I                                                                                                                                                Exhibit 1
                 Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 14 of 15




3 (cont). You can also respond to a Complaint by filing a "Motion to Dismiss," if you believe that the complaint is legaDy
invalid or legally Insufficient A Motion to Dismiss must be based on one of the legal deficiencies or reasons listed under


described in the rules of the Court in which the (;()!TIplaint  was
                                                                               ..
Mass. R. Clv. P.12. lfyou are filing a Motion to Dismiss, you must also comply with the filing procedures for"Civil Motions"
                                                               filed, available at
                                       www.rne,s,gov1courts1casa teQDH8S(rulos of court

4. Legal Assistance.
You may wish to get legal help from a lawyer. If you cannot
                                                         -
                                                            get. legal help, some·-···
                                                                       • .
                                                                                   basic
                                                                                      ....... infonnation
                                                                                              - ... --·
                                                                                                          for ~g.le_
                                                                                                              "'
                                                                                                                    w:bo cepresent
themselves is available at www,mass,goy/couris/gffhejp.

5. Required Information on AD Filings:
The "civil docket number" appearing at the top of this notice is the case number assigned to this case and must appear on th



        Witness Hon.
                       .                  -
front of your A!ISNer or Motion to Dismiss. You should refer to yourself as the "Defendant."
                                        .. ·:-· ·:
                                                                ·~
                                                          Chief Justice on - - - - - - - - - , 20_ . (SeaQ




                                                     PROOF OF SERVICE OF PROCESS


I hereby certify that on - - - - - - . I served a copy of this summons, together with a copy of the complaint
in this action, on the defendant named in this summons, in the foOowing manner (See Mass. R. Civ. P. 4(d)(1-5)):




                                                           -.
           Dated:
                  ------                                                     Signature:




H.B. TO PROCESS SERVER:
         PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN·THIS BOX· BOTH ON THE ORIGINAL
SUMMONS AND ON THE COPY OF THE SUMIIONS SERVED ON THE DEFENDANT. ·


                                                                                          Date:


                                                                                                                   r8'1.   1/2019
                                                                                                                 Exhibit 1
                                 Case 4:20-cv-40033-TSH Document 1-1 Filed 03/18/20 Page 15 of 15
                                                              DOCKET NUMBER
                                                                                         Trial Court of Massachusetts


 CASE NAME:
               CIVIL TRACKING ORDER
                     (STANDING ORDER 1- 88)                    2085CV00072               The Superior Court                                    $
                                                                                          Dennis P. McManus. Clerk of Courts
        Marques, Joyce C. et al vs. K San Trucking, LLC et al

 TO:                                                                                     COURT NAME & ADDRESS
         Eugene Lumelsky, Esq .
        Law Offices of Eugene Lumelsky                                                    Worcester Countv Superior Court
                                                                                          225 Main Street
         153 Worthington Ave
                                                                                          Worcester, MA 01608
        Shrewsbury, MA 01545



                                                          TRACKING ORDER - F - Fast Track
                    You are hereby notified that this case is on the track referenced above as per Superior Court Standing
      Order 1-88. The order requires that the various stages of litigation described below must be completed not later
      than the deadlines indicated.


                      STAGES OF LITIGATION                                                      DEADLINE


                                                                                 SERVED BY                FILED BY          HEARD BY

       Service of process made and return filed with the Court                                            04/16/2020
                                                                                     ,· -
       Response to the complaint filed (also see MRCP 12)                                                 05/18/2020
                                                                                     -    -     ,:.:.--                   -.- ~         .
       All motions under MRCP 12, 19, and 20                                      05/18/2020              06/1 5/2020       07/15/2020

       All motions under MRCP 15                                                  05/1 8/2020             06/15/2020        07/15/2020
      All discovery requests and depositions served and non-expert
      depositions completed                                                       11/12/2020

      All motions under MRCP 56                                                   12/14/2020              01/11 /2021

       Final pre-trial conference held and/or firm trial date set                                                           05/11/2021

      Case shall be resolved and judgment shall issue by
                                                                                 .          •
                                                                                                                          01 /17/2022




   The final pre-trial deadline is not the scheduled date of t he conference. You will be notified of that date at a later time.
   Cou nsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
   This case is assigned to



 DATE ISSUED                            ASSISTANT CLERK                                                                           "
                                                                                                                  PHONE

      01/17/2020                           Gail Dempsey                                                                 (508)831-2364

                                                                                                                          Exhibit 1
Date/Time Printed·01·17-2024 U,;35·23
                                                                                                                                            SCV026\ 08/2018
